         Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 1 of 21




 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9                           FOR THE WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
10

11
   ALIGN TECHNOLOGY, INC., a Delaware                     CASE NO. 2:21-CV-00063-RSL
12 Corporation

13                     Plaintiff,                         FIRST AMENDED COMPLAINT FOR
                                                          FALSE ADVERTISING AND UNFAIR
14            v.                                          COMPETITION UNDER 15 U.S.C.
                                                          § 1125(a)
15 UNIFORM TEETH, an Illinois Corporation

16                     Defendant.                         DEMAND FOR JURY TRIAL
17

18
              Plaintiff Align Technology, Inc. (“Align”), by and through its attorneys Quinn Emanuel
19
     Urquhart & Sullivan, LLP, submits this complaint against defendant Uniform Teeth (“Uniform”)
20
     to protect the public from Uniform’s unlawful publication of false, misleading, and deceptive
21
     statements regarding its comparisons to Align’s groundbreaking Invisalign® clear aligner
22
     treatment. Although after the original complaint was filed Uniform stopped referring to Align’s
23
     treatment by its trademarked name, Uniform persists in making false comparative statements
24
     about the teeth straightening market. Uniform’s refusal to correct its demonstrably false
25
     statements compels Align to file this amended complaint to stop Uniform’s deceptive statements,
26
     protect consumers from deception, and protect Align’s business reputation and goodwill.
27

28
     FIRST AMENDED COMPLAINT                                       QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                      1                1109 FIRST AVENUE, SUITE 210
                                                                       SEATTLE, WASHINGTON 98101
                                                                            TEL: (206) 905-7000
         Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 2 of 21




 1                                                 The Parties
 2            1.       Align is a Delaware corporation with its principal place of business at 410 North

 3 Scottsdale Road, Suite 1300, Tempe, Arizona 85281. Align designs and manufactures the

 4 Invisalign® system, the most advanced clear aligner system in the world. Align sells its

 5 Invisalign® products to dentists and orthodontists, who use them to provide clinically effective

 6 teeth-straightening treatments to their patients.

 7            2.       On information and belief, defendant Uniform is a corporation organized and

 8 existing under the laws of the state of Illinois, with regular and established places of business at

 9 1270 Harrison Street, Seattle, WA 98109 and 500 108th Avenue NE, Suite 1710, Bellevue, WA

10 98004. On information and belief, Uniform is the d/b/a name of Cvstom Co., a corporation

11 organized and existing under the laws of the state of Delaware, which may be served with process

12 through its designated agent, Incorporating Services, Ltd., 3400 Capitol Blvd Ste 101, Tumwater,

13 Washington, 98501-3351. On information and belief, Cvstom Co. is registered to do business in

14 the State of Washington and has been since at least September 3, 2019. Uniform is a start-up: a

15 boutique orthodontic office that provides services and clear aligner products.

16                                             Nature of the Action
17            3.       This is a civil action for false advertising and unfair competition under the Lanham

18 Act (15 U.S.C. § 1125(a)).
19                                           Jurisdiction and Venue
20            4.       This Court has subject matter jurisdiction over this action under Section 39 of the

21 Lanham Act, 15 U.S.C. § 1121 and Title 28 of the United States Code §§ 1331, 1338(a).

22            5.       This Court has specific personal jurisdiction over Uniform because Uniform has

23 engaged in continuous and systematic business activities in and directed to the State of

24 Washington and this District giving rise to the claims in this action, including its publication of

25 false, misleading, and deceptive statements in commercial advertising (including the false

26 statements at issue) in and directed to the State of Washington and this District regarding the
27 comparative merits of its orthodontic treatment programs and those of Invisalign® clear aligner

28 treatment, which are the subjects of this suit.
     FIRST AMENDED COMPLAINT                                           QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                         2                 1109 FIRST AVENUE, SUITE 210
                                                                           SEATTLE, WASHINGTON 98101
                                                                                TEL: (206) 905-7000
         Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 3 of 21




 1            6.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and § 1391(c)

 2 because a substantial part of the events giving rise to the claims in this lawsuit occurred in this

 3 District and Uniform is subject to personal jurisdiction in this District.

 4                                            Factual Background
 5            A.       ALIGN’S GROUNDBREAKING ORTHODONTIC TECHNOLOGY
 6            7.       For nearly a century, metal braces were the only way to straighten one’s teeth.

 7            8.       In 1996, Zia Chishti wondered if there was a better way. As a student at Stanford

 8 University, he was one of the many adults who used braces to straighten his teeth. After he had

 9 his braces taken off and his orthodontist provided him a plastic retainer, he considered whether a

10 series of such plastic retainers could align the teeth as effectively as traditional metal braces,

11 without their discomfort and inconvenience.

12            9.       Chishti discussed his ideas with Kelsey Wirth, and they collectively founded Align

13 Technology, Inc. in 1997, thus creating the product category of plastic teeth correctors. Working

14 in the Stanford computer lab, the newly-formed company’s founders designed a software program

15 that could form an accurate, precise model of a person’s current bite; model a straighter and more

16 attractive bite for that same person; and design a series of plastic appliances to turn the person’s

17 current bite into the straighter and more attractive version. The FDA cleared the invention as a

18 safe and effective medical device in 1998. By 2000, the company had attracted over $140 million
19 in investments. It went public in 2001 with an initial valuation of $1 billion.

20            10.      Align has invested more than one billion dollars in innovation, including

21 developing its state of the art proprietary materials, impression systems, predictive software and

22 other research and development. Annually, Align spends more than $100 million on research and

23 development to continue providing patients the best possible treatment options. It has obtained

24 hundreds of patents for industry-changing technologies, and it is now the largest and most popular

25 maker of clear aligners. Align is the world’s largest user of state-of-the-art 3D printing

26 technology, and its products have transformed more than ten million smiles.
27            11.      As a result of Align’s groundbreaking technology and Align’s continued efforts and

28 expenditures to improve that technology, Align’s products provide numerous advantages as
     FIRST AMENDED COMPLAINT                                          QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                         3                1109 FIRST AVENUE, SUITE 210
                                                                          SEATTLE, WASHINGTON 98101
                                                                               TEL: (206) 905-7000
         Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 4 of 21




 1 compared to traditional metal braces. Invisalign® clear aligners work faster, are less

 2 uncomfortable for most patients, and are less noticeable because they are clear. Invisalign®

 3 patients can remove their clear aligners to eat or drink. Simply put, the Invisalign® treatment has

 4 revolutionized the process of straightening teeth for both children and adults. Align’s twenty-plus

 5 years of work and financial investment have made the Invisalign® brand the most recognized

 6 name for prospective orthodontic patients.

 7            B.       UNIFORM PUBLISHES FALSE STATEMENTS COMPARING ITSELF TO
                       INVISALIGN® CLEAR ALIGNERS
 8
              12.      Uniform’s technology, research and development investments, experience, and
 9
     customers served do not come close to matching Align’s. Yet Uniform markets itself as a
10
     competitor to Align and falsely portrays its offerings as superior to Align’s. They are not.
11
              13.      Uniform’s website targets consumers interested in clear aligners of the type
12
     manufactured by Align and prominently features numerous false and/or misleading quantitative
13
     comparisons between its products and services and the products offered by Align in an effort to
14
     inflate the perception of its products by freeriding on Align’s goodwill as a comparison point for
15
     Uniform’s false claims.
16
              14.      For example, before approximately March 23, 2021, Uniform’s landing page
17
     contained the following image, apart from the red boxes added for emphasis.1
18
19

20

21

22

23

24

25

26
27

28
         1
             https://web.archive.org/web/20210207231359/https://www.uniformteeth.com/.
     FIRST AMENDED COMPLAINT                                     QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                    4                1109 FIRST AVENUE, SUITE 210
                                                                          SEATTLE, WASHINGTON 98101
                                                                              TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 5 of 21




 1

 2

 3

 4

 5

 6

 7

 8

 9

10 These statements of comparison to Invisalign® were false, misleading, and deceptive for the

11 reasons stated below.

12          i.             Uniform’s False, Misleading, and Deceptive Statements About Costs
13            15.   Uniform’s website repeatedly asserted that Uniform’s orthodontic treatment is
14 significantly less expensive than Invisalign® clear aligner treatment. These assertions were

15 specific, quantitative, and false.

16            16.   As shown in the image in paragraph 14, Uniform’s landing page represented to
17 consumers without qualification that if they choose Uniform, they will “save 40% over

18 Invisalign.”2
19            17.   Uniform’s “Pricing” page similarly stated without qualification that Uniform’s
20 “Clear and Transparent Pricing is 40% Less Than Invisalign.”3

21

22

23

24

25

26
27
        2
28           Id.
        3
             https://web.archive.org/web/20210128141353/https://www.uniformteeth.com/pricing/.
     FIRST AMENDED COMPLAINT                                     QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                    5                1109 FIRST AVENUE, SUITE 210
                                                                      SEATTLE, WASHINGTON 98101
                                                                          TEL: (206) 905-7000
         Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 6 of 21




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
              18.      Elsewhere on its website, in a blog post devoted expressly to comparing its
14
     products and services to Invisalign® clear aligner therapy, Uniform told consumers that the
15
     “[c]osts of our Invisalign alternative range from $2500-$5000 which is around half the price of an
16
     equivalent Invisalign treatment.”4
17
              19.      Uniform’s FAQ page similarly asserted that “Invisalign tends to be 2x more
18
     expensive than Uniform.”5
19
              20.      These quantitative comparisons between the price of Invisalign®’s products and
20
     Uniform’s products and services were false.
21
              21.      Uniform’s Pricing website listed prices for three types of treatment: Level 1 (mild),
22
     Level 2 (moderate), and Level 3 (severe). The prices listed were $2,750 for Level 1, $3,950 for
23

24

25

26       4

27 https://web.archive.org/web/20201020172447/https://www.uniformteeth.com/blog/invisalign-vs-
   uniform-teeth/.
       5
28        https://web.archive.org/web/20210128153635/https://www.uniformteeth.com/faq.

     FIRST AMENDED COMPLAINT                                           QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                         6                 1109 FIRST AVENUE, SUITE 210
                                                                           SEATTLE, WASHINGTON 98101
                                                                                TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 7 of 21




 1 Level 2, and $4,950 for Level 3.6 The fine print below Level 3 noted that “[s]everely complex

 2 cases … may incur a higher cost.”7

 3             22.   Uniform’s comparison of the average price of its treatment to the average price of

 4 Invisalign® treatment was false. For example, while Uniform asserted that its $2,500-$5,000

 5 average treatment cost was “around half the price of an equivalent Invisalign treatment,” the

 6 Consumer Guide to Dentistry puts the average cost of Invisalign® treatment between $3,000 and

 7 $5,000—almost exactly the same as Uniform’s advertised average range and nowhere close to

 8 “2x” Uniform’s prices.8

 9             23.   On information and belief, through its repeated falsehoods about pricing, Uniform

10 deceived consumers about the average costs of Uniform’s and Align’s respective treatment

11 options.

12             24.   On information and belief, consumers looking for clear aligners, like consumers in

13 most industries, compare prices between providers, prefer lower prices, and view price as a

14 material aspect of their decision. Align has been or is likely to be injured as a result of Uniform’s

15 false, misleading, and deceptive statements about comparative costs.

16          ii.             Uniform’s False, Misleading, and Deceptive Statements About Treatment
                            Effectiveness
17
               25.   Uniform made false and misleading statements when comparing the type and range
18
     of cases that Invisalign® clear aligners and Uniform are capable of treating.
19
               26.   Uniform’s website asserted that Invisalign® clear aligners “cannot treat as diverse
20
     a range of cases as Uniform Teeth.”9
21

22
        6
23         https://web.archive.org/web/20210128141353/https://www.uniformteeth.com/pricing/.
        7
           Id.
24
         8
           https://www.yourdentistryguide.com/invisalign-cost/. Invisalign®’s website also offers
     example prices for three different levels of treatment: $3,400, $4,800, and $7,100. These
25   examples are based on doctor quotes; the cost to the patient is often lower when insurance covers
     some of the cost. https://invisalign.com/invisalign-cost. Because the dentists and orthodontists
26   recommending Align set the prices of treatment and charge the patients, and because of the
27   variability of insurance coverage, Align does not represent what actual charges to patients will be.
        9

28 https://web.archive.org/web/20201020172447/https://www.uniformteeth.com/blog/invisalign-vs-
   uniform-teeth.
   FIRST AMENDED COMPLAINT                                  QUINN EMANUEL URQUHART & SULLIVAN
   CASE NO. 2:21-CV-00063-RSL
                                                7               1109 FIRST AVENUE, SUITE 210
                                                                        SEATTLE, WASHINGTON 98101
                                                                            TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 8 of 21




 1           27.   That was false. Uniform appears to have been misleadingly comparing its aligners’

 2 treatment ability when combined with other orthodontic treatments to that of Invisalign® clear

 3 aligners without such other treatments. In reality, Invisalign® clear aligners can be used to treat

 4 the same types of cases Uniform’s aligners treat. Furthermore, patients whose dentists or

 5 orthodontists treat them with Invisalign® clear aligners can also receive other types of orthodontic

 6 treatment for more complex cases, just as Uniform patients can. Invisalign® clear aligners are

 7 designed to treat a wide array of clinical situations from simple to complex cases, including: (1)

 8 crowded teeth; (2) overbite; (3) underbite; (4) crossbite; (5) gap teeth; (6) open bite; (7) baby and

 9 permanent teeth; (8) generally straighter teeth; and (9) mandibular advancement for Class II

10 correction in tween and teen patients.10 On information and belief, Uniform’s clear aligners treat

11 no types of cases that Invisalign® clear aligners do not, and Uniform’s clear aligners combined

12 with other orthodontic treatments treat no types of cases that Invisalign® aligners combined with

13 other orthodontic treatments do not.

14           28.   Uniform asserted that Uniform works in 99% of cases while Invisalign® clear

15 aligners work in only 70% of cases.11

16

17

18
19

20

21

22

23

24

25

26
27      10
           https://www.invisalign.com/treatable-cases; https://www.invisalign.com/the-invisalign-
28 difference/mandibular-advancement.
        11
           https://web.archive.org/web/20210128141353/https://www.uniformteeth.com/pricing/.
   FIRST AMENDED COMPLAINT                                       QUINN EMANUEL URQUHART & SULLIVAN
   CASE NO. 2:21-CV-00063-RSL
                                                    8                1109 FIRST AVENUE, SUITE 210
                                                                        SEATTLE, WASHINGTON 98101
                                                                            TEL: (206) 905-7000
         Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 9 of 21




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
              29.      Uniform’s apples to oranges comparison was false and misleading. Uniform was
14
     again comparing its complete orthodontic services to Align’s aligner-alone orthodontic product.
15
     Specifically, Uniform compared the percentage of cases it can treat with both its products and
16
     additional orthodontic services to the percentage of cases Invisalign® clear aligners can treat by
17
     themselves. Invisalign® treatment, when paired with other ancillary orthodontic treatments—as
18
     Uniform’s programs are—can treat nearly 100% of cases.       Further, even taken on its own terms,
19
     Uniform’s 70% figure was false. Invisalign® aligners by themselves can treat approximately 90%
20
     of orthodontic cases.
21
              30.      Upon information and belief, Uniform’s false and misleading statements deceive
22
     consumers into believing it can treat far more cases than Invisalign® treatment, which is a
23
     material consideration for some consumers. Align has been or is likely to be injured as a result of
24
     Uniform’s false, misleading, and deceptive statements about the type and range of cases that
25
     Invisalign® clear aligners are capable of treating.
26
27

28
     FIRST AMENDED COMPLAINT                                        QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                       9                1109 FIRST AVENUE, SUITE 210
                                                                        SEATTLE, WASHINGTON 98101
                                                                             TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 10 of 21




 1       iii.               Uniform’s False, Misleading, and Deceptive Statements About
                            Convenience of Treatment
 2
             31.     Uniform asserted, on a website expressly devoted to comparing itself to
 3
     Invisalign® treatment, that it can “deliver quicker treatments” than Invisalign® clear aligners in
 4
     part because it “utilize[s] an online app.”12 The same page asserted that Uniform cut down on the
 5
     number of required dentist visits relative to Invisalign® treatment because Uniform can “address
 6
     everything you might expect from a check-up visit to your orthodontist by using the Uniform
 7
     Teeth app.”13
 8
             32.     Align offers patients an app called My Invisalign, and did so while Uniform’s blog
 9
     implied that Invisalign® patients do not have access to an app. My Invisalign offers many of the
10
     same features that Uniform advertises that its app provides: patients can set reminders involving
11
     their treatment, monitor their compliance with their treatment program, and message or talk with
12
     (and send progress photos to) their doctors. Moreover, there are numerous remote monitoring
13
     apps that dentists and orthodontists use—and have used for years—to aid the treatment of patients
14
     using Invisalign® clear aligner therapy. Dentists and orthodontists have the discretion to decide
15
     how to treat their patients, and Align has no control over whether a particular dentist or
16
     orthodontist does or does not use an app to monitor patient progress or for any other reason.
17
             33.     On information and belief, customers who read Uniform’s blog were misled into
18
     believing that Uniform provides customers with an app to monitor their treatment progress, but
19
     that this is never an option for patients using Invisalign® treatment. This was false: as discussed
20
     above, Align has an app, and dentists can and do use both Align’s app and other apps to assist in
21
     the treatment of patients using Invisalign® clear aligners. On information and belief, the
22
     availability of an app for these purposes is a material consideration for some consumers. Align
23
     has been or is likely to be injured as a result of Uniform’s false, misleading, and deceptive
24
     statements about Invisalign® treatment’s comparative convenience.
25

26
        12
27
   https://web.archive.org/web/20201020172447/https://www.uniformteeth.com/blog/invisalign-vs-
28 uniform-teeth/.
        13
            Id.
   FIRST AMENDED COMPLAINT                                  QUINN EMANUEL URQUHART & SULLIVAN
   CASE NO. 2:21-CV-00063-RSL
                                               10               1109 FIRST AVENUE, SUITE 210
                                                                         SEATTLE, WASHINGTON 98101
                                                                             TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 11 of 21




 1         iv.                    Uniform’s False, Misleading, and Deceptive Statements About Treatment
                                  Time
 2
              34.      Uniform’s website made misleading statements about the relative treatment time of
 3
     Uniform’s products and services compared to Invisalign® products.
 4
              35.      Uniform asserted, as part of a chart purporting to compare itself to Invisalign®
 5
     clear aligners, that its treatment is “2x faster.”14
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19            36.      As shown in the image in paragraph 14, Uniform’s homepage alleged that “[w]e’re

20 twice as fast as Invisalign.”
                                 15


21            37.      Uniform’s blog post comparing itself to Invisalign® clear aligners also made

22 misleading quantitative statements regarding treatment time. Uniform asserted that its average

23 “time for treating moderate cases is between 6-8 months,” while Invisalign® treatments average

24

25

26
27       14
              https://web.archive.org/web/20210128141353/https://www.uniformteeth.com/pricing.
         15
28            https://web.archive.org/web/20210207231359/https://www.uniformteeth.com/.

     FIRST AMENDED COMPLAINT                                          QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                            11            1109 FIRST AVENUE, SUITE 210
                                                                          SEATTLE, WASHINGTON 98101
                                                                               TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 12 of 21




 1 12-18 months.16 This quantitative assertion appears to be the basis for Uniform’s above-

 2 referenced claims to be “twice as fast” as Invisalign® therapy.

 3           38.    This was misleading because it compared Uniform’s treatment time for moderate

 4 cases to Invisalign® therapy’s average treatment time for all cases.

 5           39.    On information and belief, a consumer reading Uniform’s website would likely

 6 have been deceived into believing that Uniform is twice as fast as Invisalign® clear aligners in

 7 treating comparable cases, when that is not the case, and treatment time is a material consideration

 8 for some consumers. Align has been or is likely to be injured as a result of Uniform’s false,

 9 misleading, and deceptive statements about Invisalign®’s treatment time.

10           C.     UNIFORM’S REVISED ADVERTISING IS FALSE AND MISLEADING
11           40.    Following Align’s filing of this action, Uniform made various changes to its

12 website, including changing references to “Invisalign” to references to “other invisible aligners” or

13
     “Dentist Administered Clear Aligners.” However, its revised statements are also deceptive, false,
14
     and misleading.
15
             41.    For example, by the end of March 2021, Uniform began displaying the following
16
     graphic on its landing page:17
17

18
19

20

21

22

23

24

25

26
        16
27
   https://web.archive.org/web/20201020172447/https://www.uniformteeth.com/blog/invisalign-vs-
28 uniform-teeth/(emphasis added).
        17
            https://www.uniformteeth.com/ (red boxing added for emphasis).
   FIRST AMENDED COMPLAINT                                      QUINN EMANUEL URQUHART & SULLIVAN
   CASE NO. 2:21-CV-00063-RSL
                                                   12               1109 FIRST AVENUE, SUITE 210
                                                                       SEATTLE, WASHINGTON 98101
                                                                           TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 13 of 21




 1

 2

 3

 4

 5

 6

 7

 8

 9             42.     Uniform’s reference to “invisible aligners” is unnecessarily and unavoidably

10 suggestive of Invisalign®, which Uniform itself acknowledges is the clear aligner market leader.18

11
               43.     Uniform has made similarly false comparative claims in other advertising as well,
12
     including ads on social media, such as the one below, which appeared on Instagram:
13

14

15

16

17

18
19

20

21

22

23

24

25             44.     Uniform’s specific, quantitative assertions are false as to Invisalign® clear aligner
26 treatment, which is unequivocally included in the phrase “other invisible aligners.” On
27

28
         18
              https://www.uniformteeth.com/blog/clear-aligners-for-adults/
     FIRST AMENDED COMPLAINT                                        QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                      13                1109 FIRST AVENUE, SUITE 210
                                                                           SEATTLE, WASHINGTON 98101
                                                                               TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 14 of 21




 1 information and belief, Uniform’s market comparison statements are also false as to the remainder

 2 of the clear aligner market as a whole, exclusive of Invisalign® clear aligners.

 3
              i.                  Uniform’s Updated False, Misleading, and Deceptive Statements About
 4                                Cost

 5              45.    Uniform changed its landing page from claiming that Uniform customers would

 6 “save 40% over Invisalign,” to claiming that Uniform customers will “save 40% compared to

 7 other invisible aligners.”

 8              46.    Uniform makes similar false and misleading statements about treatment cost in

 9 other ads, such as claiming that Uniform’s treatment is “nearly half the cost of other invisible

10 aligners.” See paragraph 43 above.

11              47.    Uniform’s specific, quantitative comparisons that its customers would “save 40%

12 compared to other invisible aligners” and that its treatment comes “at nearly half the cost of other

13 invisible aligners” is false as to Invisalign® clear aligner treatment.

14              48.    Uniform’s pricing page still lists three “levels” of treatment, with Level 1 average

15 cost listed at $2950, Level 2 at $4250, and Level 3 at $4950+, again with the fine print stating that

16 severely complex cases may incur a higher cost.19

17              49.    As discussed in paragraph 22, the Consumer Guide to Dentistry places the average

18 cost of Invisalign® clear aligner treatment between $3,000 and $5,000. These numbers are almost
19 exactly in line with Uniform’s advertised range for its own treatment cost. Thus, Uniform’s claim

20 that customers will “save 40% compared to other invisible aligners” is demonstrably false as to

21 Invisalign® aligners.

22              50.    On information and belief, Uniform’s “save 40%” claim is false as to the remainder

23 of the clear aligner market as a whole, exclusive of Invisalign® aligners.

24              51.    For example, based on publicly available information, Clear Correct Limited costs

25 an average of $2,500 to $3,500 (less than Uniform’s average), and Clear Correct Full costs an

26 average of $4,000 to $5,500 (26% higher than Uniform at the low end and 11% higher at the high
27
         19
28             https://www.uniformteeth.com/pricing/.

     FIRST AMENDED COMPLAINT                                           QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                         14                1109 FIRST AVENUE, SUITE 210
                                                                           SEATTLE, WASHINGTON 98101
                                                                                TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 15 of 21




 1 end).20 Byte’s aligner system costs $1,895.21 Smile Direct Club clear aligners cost $1950.22 Both

 2 are lower than Uniform’s advertised lowest average cost. Thus, based on publicly available

 3 information, Uniform’s “save 40%” claim appears to be false as to the remainder of the clear

 4 aligner market as a whole.

 5              52.   Align has been or is likely to be injured as a result of Uniform’s false, misleading,

 6 and deceptive statements about comparative costs.

 7           ii.      Uniform’s Updated False, Misleading, and Deceptive Statements About
                      Treatment Effectiveness
 8
                53.   Uniform changed its website’s pricing page from claiming “Invisalign” could treat
 9
     only 70% of cases to claiming that “Dentist Administered Clear Aligners” could treat only 70% of
10
     cases.”23
11

12

13

14

15

16

17

18
19
                54.   For the reasons discussed in paragraph 29, the 70% figure is false and misleading
20
     as to Invisalign® aligners. Uniform improperly compares the percentage of cases its aligners can
21
     treat when paired with other orthodontic services to the percentage of cases Invisalign® aligners
22
     can treat by themselves, instead of to the percentage of cases Invisalign® treatment when paired
23
     with other ancillary orthodontic treatments can treat—which is nearly 100%. Further, Invisalign®
24
     aligners by themselves can treat approximately 90% of orthodontic cases.
25

26
        20
27          https://www.yourdentistryguide.com/clearcorrect/.
        21
            https://www.byteme.com/pages/pricing.
        22
28          https://smiledirectclub.com/pricing/.
        23
            https://www.uniformteeth.com/pricing.
   FIRST AMENDED COMPLAINT                                            QUINN EMANUEL URQUHART & SULLIVAN
   CASE NO. 2:21-CV-00063-RSL
                                                  15                      1109 FIRST AVENUE, SUITE 210
                                                                          SEATTLE, WASHINGTON 98101
                                                                               TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 16 of 21




 1            55.      On information and belief, the 70% statement is also false and misleading as to the

 2 remainder of the clear aligner market as a whole, exclusive of Invisalign® aligners.

 3
              56.      Align has been or is likely to be injured as a result of Uniform’s false, misleading,
 4
     and deceptive comparative statements about the type and range of available treatment.
 5
          iii.         Uniform’s Updated False, Misleading, and Deceptive Statements About
 6                     Treatment Time

 7            57.      On or about March 23, 2021, Uniform changed the graphics on its landing and
 8 prices pages (depicted in paragraph 14 and 35) from claiming to be “twice as fast as Invisalign” or

 9 “2x faster” than Invisalign® to claiming to be “twice as fast as other invisible aligners” and “2x

10 faster” than “Dentist Administered Clear Aligners.”24

11            58.      As discussed in paragraphs 35-39, this is false and misleading as to Invisalign®
12 clear aligners because it compared Uniform’s treatment time for moderate cases to Invisalign®

13 therapy’s average treatment time for all cases.

14            59.      On information and belief, Uniform’s “2x faster” claims are false and misleading as
15 to the remainder of the clear aligner market as a whole.

16            60.      Align has been or is likely to be injured as a result of Uniform’s false, misleading,
17 and deceptive statements about treatment time.

18
                       D. UNIFORM’S FALSE CLAIMS ARE LIKELY TO DAMAGE AND HAVE
19                        DAMAGED ALIGN’S BUSINESS
20            61.      As a result of these false, misleading and deceptive comparative representations,
21 Uniform has wrongfully harmed, and is likely to continue wrongfully harming, Align’s business.

22 On information and belief, numerous dentists who would have treated patients with Invisalign®

23 clear aligners have lost those patients to Uniform. On information and belief, Uniform’s false and

24 deceptive advertising was a cause of some of those patients’ decision to use Uniform instead of

25 Invisalign® clear aligners.

26
27

28
         24
              https://www.uniformteeth.com/; https://www.uniformteeth.com/pricing.
     FIRST AMENDED COMPLAINT                                     QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                      16             1109 FIRST AVENUE, SUITE 210
                                                                           SEATTLE, WASHINGTON 98101
                                                                               TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 17 of 21




 1            62.      Current and future sales of Align products are also at risk based on the false,

 2 misleading and deceptive comparative advertising on the Uniform website.

 3            63.      Uniform’s unlawful conduct, if not stopped, is likely to irreparably damage Align’s

 4 reputation as a reliable, fast, affordable, and effective way of straightening teeth and diminish the

 5 good will associated with Align’s products.

 6            64.      Align has repeatedly expressed its concerns to Uniform, but Uniform has persisted

 7 in promoting its offerings using deceptive and misleading statements.

 8                                               Claim For Relief
 9                    False Advertising and Unfair Competition Under The Lanham Act
10                                             (15 U.S.C. § 1125(a))
11            65.      Align restates and incorporates herein by reference Paragraphs 1-64 above as

12   though fully set forth herein.

13            66.      Align and Uniform both make and sell clear aligners to straighten patients’ teeth.

14            67.      Uniform distributes, causes to be distributed, authorizes the distribution of, or

15   otherwise disseminates in interstate commerce false or misleading statements of fact regarding the

16   nature and quality of Align and its Invisalign® clear aligner products, including through

17   publication, republication, distribution, and re-distribution of the Uniform website.

18            68.      Uniform’s publication, republication, distribution, and re-distribution of the
19   Uniform website containing the false, misleading or deceptive statements constitute commercial

20   advertising and promotion under 15 U.S.C. § 1125(a).

21            69.      On information and belief, Uniform engages in such acts with the intent to deceive,

22   mislead or confuse relevant consumers into believing that Invisalign® clear aligners are far more

23   expensive, take far longer, and are less convenient and effective over a narrower range of cases

24   than is Uniform’s treatment.

25            70.      On information and belief, these false or misleading statements have been and are

26   material to consumers in their determination of which teeth-straightening treatment to purchase.
27

28
     FIRST AMENDED COMPLAINT                                            QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                         17                 1109 FIRST AVENUE, SUITE 210
                                                                            SEATTLE, WASHINGTON 98101
                                                                                 TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 18 of 21




 1            71.      On information and belief, Uniform knows, reasonably should know, or failed to

 2   investigate so as not to know, that the statements on the Uniform website are false, misleading or

 3   deceptive.

 4            72.      On information and belief, the false, misleading or deceptive statements and

 5   information disseminated by Uniform have actually deceived and/or have the tendency to deceive

 6   a substantial number of actual and potential consumers.

 7            73.      As a result of Uniform’s acts of false or misleading descriptions of fact, false or

 8   misleading and/or deceptive representations and unfair competition, Align has suffered, currently

 9   suffers, and will continue to suffer damage and irreparable injury, including to its business,

10   reputation and good will.

11            74.      The false or misleading statements and information disseminated by Uniform

12   constitute violations of Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)).

13            75.      Uniform’s conduct has caused, and will continue to cause, immediate and

14   irreparable harm to Align for which there is no adequate remedy at law. As such, Uniform is

15   entitled to injunctive relief as set forth in 15 U.S.C. § 1116.

16            76.      As a result of Uniform’s false statements, Align has suffered damages in an amount

17 to be proven at trial, including but not limited to Uniform’s ill-gotten gains and financial benefit

18 from its unlawful conduct. Align is also entitled under the Lanham Act to the costs of this action
19 and, because this case is exceptional, reasonable attorney’s fees.

20            77.      On information and belief, Uniform’s false and misleading statements have been

21 made willfully.

22                                                  Prayer For Relief
23            WHEREFORE, Align prays that this Court enter judgment against Uniform as follows:
24            A.       That Uniform and all of its officers, agents, servants, representatives, employees,

25 attorneys, and all other persons acting in concert with them be preliminarily and permanently

26 enjoined from:
27                     1.         directly or indirectly engaging in false advertising, marketing and/or

28 promotions of any kind relating to Align or its Invisalign® treatment; and
     FIRST AMENDED COMPLAINT                                              QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                            18                1109 FIRST AVENUE, SUITE 210
                                                                              SEATTLE, WASHINGTON 98101
                                                                                   TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 19 of 21




 1                     2.         making or inducing others to make any false, misleading or deceptive

 2 statement of fact, or misrepresentation of fact relating to Align or its Invisalign® treatment;

 3            B.       That Uniform and all of its officers, agents, servants, representatives, employees,

 4 attorneys, and all other persons acting in concert with them be ordered to destroy all deceptive

 5 advertising materials and correct any erroneous impression that persons may have derived

 6 concerning the nature, characteristics, or qualities of the Invisalign® treatment including without

 7 limitation:

 8                     1.         the placement of corrective advertising to prevent the inducement of others

 9 from harming Align in the marketplace in reliance on the claim that Align is twice as expensive as

10 Uniform;

11                     2.         the placement of corrective advertising to prevent the inducement of others

12 from harming Align in the marketplace in reliance on the claim that Align takes twice as long to

13 treat misaligned teeth as Uniform;

14                     3.         the placement of corrective advertising to prevent the inducement of others

15 from harming Align in the marketplace in reliance on the claim that Align is less effective or treats

16 a narrower range of cases than Uniform;

17                     4.         the placement of corrective advertising to prevent the inducement of others

18 from harming Align in the marketplace in reliance on the claim that Align patients do not have
19 access to an app as Uniform’s patients do; and

20                     5.         the placement of corrective advertising to prevent the inducement of others

21 from harming Align in the marketplace in reliance on the claim that treatment using Align is less

22 convenient or more cumbersome than treatment using Uniform;

23            C.       That the Court order an accounting of Uniform’s profits;

24            D.       That Uniform be ordered to pay Align damages in an amount reflecting: (1) Align’s

25 damages resulting from Uniform’s false, misleading, or deceptive statements; (2) Uniform’s

26 profits; and (3) the costs of the action, in accordance with 15 U.S.C. § 1117;
27            E.       That Uniform be ordered to pay three times the amount found as actual damages in

28 accordance with 15 U.S.C. § 1117;
     FIRST AMENDED COMPLAINT                                             QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                           19                1109 FIRST AVENUE, SUITE 210
                                                                             SEATTLE, WASHINGTON 98101
                                                                                  TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 20 of 21




 1            F.       That Uniform be adjudged to have violated the provisions of 15 U.S.C. § 1125(a)

 2 by unfairly competing against Align by using false or misleading descriptions or representations of

 3 fact that misrepresent the nature, quality and characteristics of the Invisalign® treatment;

 4            G.       That all of Uniform’s false or misleading materials be destroyed as allowed under

 5 15 U.S.C. § 1118;

 6            H.       That Uniform file, within ten days from entry of an injunction, a declaration with

 7 this Court signed under penalty of perjury and certifying the manner in which they have complied

 8 with the terms of the injunction;

 9            I.       That Align be awarded reasonable attorneys’ fees and costs of suit herein, including

10 under 15 U.S.C. § 1117; and

11            J.       That Align be granted such further relief as the Court deems just and proper.

12                                      DEMAND FOR JURY TRIAL
13 Align demands a trial by jury for all issues so triable.

14 DATED:          May 10, 2021                           QUINN EMANUEL URQUHART &
                                                            SULLIVAN, LLP
15

16

17                                                        By: /s/ Alicia Cobb
                                                              Alicia Cobb, WSBA #48685
18                                                            aliciacobb@quinnemanuel.com
                                                              1109 First Avenue, Suite 210
19                                                            Seattle, WA 98101
                                                              Tel: 206.905.7000
20                                                            Fax: 206.905.7100
21                                                            Attorney for Align Technology, Inc.
22

23

24

25

26
27

28
     FIRST AMENDED COMPLAINT                                          QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                        20                1109 FIRST AVENUE, SUITE 210
                                                                          SEATTLE, WASHINGTON 98101
                                                                               TEL: (206) 905-7000
        Case 2:21-cv-00063-RSL Document 8 Filed 05/10/21 Page 21 of 21




 1                                     CERTIFICATE OF SERVICE
 2            I hereby certify that on May 10, 2021, I caused a true and correct copy of the foregoing to

 3 be filed in this Court’s CM/ECF system, which sent notification of such filing to counsel of

 4 record.

 5            I also certify that on May 10, 2021, I caused a true and correct copy of the foregoing to be

 6 sent to the following counsel via electronic mail, by agreement of the parties:

 7            Victor C. Johnson
              Dykema
 8            Comerica Bank Tower
              1717 Main Street, Suite 4200
 9
              Dallas, TX 75201
10            vjohnson@dykema.com

11    DATED: May 10, 2021
                                                          /s/ Alicia Cobb          __
12                                                        Alicia Cobb, WSBA #48685
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     FIRST AMENDED COMPLAINT                                         QUINN EMANUEL URQUHART & SULLIVAN
     CASE NO. 2:21-CV-00063-RSL
                                                       21                1109 FIRST AVENUE, SUITE 210
                                                                         SEATTLE, WASHINGTON 98101
                                                                              TEL: (206) 905-7000
